Title: To Thomas Jefferson from James Madison, 21 January 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Orange Jany. 21. 1798
          
          When your favor of the 3d. instant arrived I was on a journey to the neighbourhood of Richmond, from which I did not return till the 18th. The mail on the day following brought me the packet of newspapers under your cover. Col. Bell has written me, that the nails ordered as stated in my last to you, are all ready for me. I had not requested them to be prepared in parcells as I shall use them, because I want some for out-houses immediately, and I wished to avoid the necessity of more than one trip. The attack on Monroe’s publication evidently issues from or is aided by an official source, and is a proof that the bitten bites. I have not yet seen a copy of it, and was astonished to learn in Richmond, where I passed a day, that a single copy only had reached that place, which from the length of it, not more than 2 or 3 persons had read. By them it was said that if this did not open the eyes of the people, their blindness must be incurable. If a sufficient number of copies do not arrive there before the adjournment of the Assembly, the only opportunity of circulating the information in this State, will be lost for a year, that is till the subject has lost its flavor. The enormous price also was complained of as a probable obstacle to an extensive circulation. You will have seen in the Newspapers, the proceedings on the Amherst Memorial, on the Glebes & Churches, and on the proposition for revising the Constitution. The first was the only test of party strength, and so far deceptive as it confounds scrupulous Republicans with their adversaries, in the vote agst. a legislative censure on the Grand jury. I did not understand the presentment was vindicated positively by a single member in the debate. The unfavorable accts. as to our three Plenipos. got to Richmond while I was there by the way of Norfolk. It seemed to give extreme uneasiness to the warm & well informed friends of Republicanism, who saw in a war on the side of England, the most formidable means put into the hands of her partizans, for warping the public mind towards Monarchy. This consideration certainly merits the strictest regard as an argument for peace, as long as we have a fair choice on the  question. The public will have a right to expect also from our Ex. & the Negociators, the fullest communication of every circumstance that may attend the experiment if it should miscarry. The British Treaty has placed such difficulties in the way of an adjustment, that nothing but the most cordial dispositions on both sides can overcome them; and such have been the indications on the side of our Executive, even during the negociation, that it will not be easily believed, in case of a rupture, that it was not promoted, if not caused, by our own Counsels.
          We have had a fine spell of open weather with plentiful rains at proper intervals. This has been favorable to our winter operations, but otherwise to some of those of Nature, particularly in our Wheat fields which continue to present the most unpromising aspect. Accept the most affectionate farewel
        